                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN


 SCOTT WEAVER, individually and on
 behalf of all others similarly situated,               Case No. 2:18-cv-01996-JPS

           PLAINTIFF,

 v.

 CHAMPION PETFOODS USA, INC. and
 CHAMPION PETFOODS LP,

           DEFENDANTS



             DECLARATION OF REBECCA PETERSON IN SUPPORT OF
      REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS CERTIFICATION


           I, Rebecca A. Peterson, declare the following:

           1.     I am an attorney at the law firm of Lockridge Grindal Nauen P.L.L.P. (“LGN”). I

 represent Plaintiff in this matter and submit this Declaration in support of the Reply in Support

 of Plaintiff’s Motion for Class Certification.

           2.     This Declaration is based on my personal knowledge and review of my files.

           3.     Attached as Exhibit 1 is a true and correct compilation of images taken from the

 Orijen Original, Puppy, Regional Red, Six Fish, Puppy Large, and Senior diet packaging that are

 at issue in this litigation. The sources for these images are identified therein. For the Court’s

 convenience, a few select larger images are set forth below:




541925.1
The blue images are from the Orijen Six Fish diet manufactured at the DogStar kitchen from 2016

to 2017. CPFB00084. The brown images are from the Orijen Regional Red diet manufactured at

the DogStar kitchen from 2016 to 2017. CPFB00077. The same language and images appear, in

different colors, on the Original, Puppy, Puppy Large, and Senior diets manufactured at DogStar

during the Class Period. The following text and images appear, sometimes in different colors, on

                                               2
the Puppy, Regional Red, Six Fish, Senior, and Puppy Large diets manufactured at NorthStar

during the Class Period:




        4.      Attached as Exhibit 2 is a true and correct compilation of images taken from the

 Acana Dog (Puppy & Junior, Free-Run Duck, Feast, Light & Fit, and Freshwater Fish), Regionals

 (Meadowland, Ranchlands, Pacifica, Wild Atlantic, Grasslands, and Appalachian Ranch),

 Singles (Duck & Pear, Pork & Squash, Lamb & Apple, Chicken & Burbank Potato, and

 Yorkshire Pork), and Heritage diet packaging that are at issue in this litigation. The sources for

 these images are identified therein. The following text and images appear, sometimes in different

 colors, on all of these diets’ packaging during the Class Period:




                                                 3
And the following appears, in different colors, on the vast majority of the diets manufactured at the

DogStar kitchens:




                                                4
         5.       Attached as Exhibit 3 is a true and correct compilation of the following

documents produced by CPF showing its purchasing history with JBS

             CPF0046822 – JBS produces 47,000 pounds of Beef Tallow (Lot #14) which is
              then sold to CPF on November 29, 2017

             CPF0047840 – JBS produces 47,000 pounds of Beef Tallow (Lot #15) which is
              then sold to CPF on December 2, 2017

             CPF0048919 – JBS MOPAC produces 47,000lb of Beef Tallow (Lot #16) which is
              then sold to CPF on January 11, 2018

             CPF0049307 – JBS produces 46,480 pounds of Beef Tallow (Lot #17) which is
              then sold to CPF on January 18, 2018

             CPF0050489 – JBS produces 45,660 pounds of Beef Tallow (Lot #18) which is
              then sold to CPF on February 8, 2018

             CPF0052896 – JBS produces 48,060 pounds of Beef Tallow (Lot #20) which is
              then sold to CPF on March 26, 2018

              CPF0053048 – JBS produces 45,780 pounds of Beef Tallow (Lot #21) which is
              then sold to CPF on March 28, 2018

             CPF0053893 – JBS produces 47,460 pounds of Beef Tallow (Lot #22) which is
              then sold to CPF on April 16, 2018.

         6.       Attached as Exhibit 4 is a true and correct copy of a document entitled “Our

Foundation: Our Guiding Principles” date August 9, 2018 (Bates numbered CPF1999068).

         7.       Attached as Exhibit 5 is a true and correct copy of a document entitled “Customer

Care Contact and FAQ’s” (Bates numbered CPF2009158).

         8.       Attached as Exhibit 6 is a true and correct copy of a “Product Strategy” document

(Bates numbered CPF0220157).

                                                 5
      9.     Attached as Exhibit 7 is a true and correct copy of a document titled “Sales &

Marketing Annual Planning Session 2015” (Bates numbered CPF1305298). THIS DOCUMENT

IS BEING FILED AS RESTRICTED.

      10.    Attached as Exhibit 8 is a true and correct copy of a document titled “One Page

Plan 2015-2017” (Bates numbered CPF0092151). THIS DOCUMENT IS BEING FILED AS

RESTRICTED.

      11.    Attached as Exhibit 9 is a true and correct copy of a Standard Operating Procedure

for Bag Development effective November 10, 2016 (Bates numbered CPF0142244). THIS

DOCUMENT IS BEING FILED AS RESTRICTED.

      12.    Attached as Exhibit 10 is a true and correct copy of a document titled “Productive

SWOT [Strengths, Weaknesses, Opportunities, and Threats]” (Bates numbered CPF2008114).

THIS DOCUMENT IS BEING FILED AS RESTRICTED.

      13.    Attached as Exhibit 11 is a true and correct copy of a document titled

“DOGSTAR FAQ’S” (Bates numbered CPF1748855).

      14.    Attached as Exhibit 12 is a true and correct copy of a document titled

“DOGSTAR FAQ’S” (Bates numbered CPF1807782).

      15.    Attached as Exhibit 13 is a true and correct copy of restricted internal document

dated April 16, 2019 (Bates numbered CPF1973924). THIS DOCUMENT IS BEING FILED

AS RESTRICTED.

      16.    Attached as Exhibit 14 is a true and correct copy of a document titled “GROW

Working Relationships” dated September 13, 2017 (Bates numbered CPF0255511). THIS

DOCUMENT IS BEING FILED AS RESTRICTED.




                                             6
       17.    Attached as Exhibit 15 is a true and correct copy of a letter from the U.S. Food &

Drug Administration to Amanda Flowers dated February 26, 2018 (Bates numbered

CPF1349276).

       18.    Attached as Exhibit 16 is a true and correct copy of a Goods Receiving Inspection

Report dated April 4, 2018 (Bates numbered CPF1616586).

       19.    Attached as Exhibit 17 is a true and correct copy of various Purchase Orders

(Bates stamped CPF1620214). THIS DOCUMENT IS BEING FILED AS RESTRICTED.

       20.    Attached as Exhibit 18 is a true and correct copy of Purchase Orders (Bates

stamped CPF1624001). THIS DOCUMENT IS BEING FILED AS RESTRICTED.

       21.    Attached as Exhibit 19 is a true and correct copy of a Certificate of Analysis dated

May 1, 2018 (Bates numbered CPF0054930).

       22.    Attached as Exhibit 20 is a true and correct copy of a document titled “Storage

life of fresh meat blend” dated February 2015 (Bates numbered CPF1781155). THIS

DOCUMENT IS BEING FILED AS RESTRICTED.

       23.    Attached as Exhibit 21 is a true and correct copy of a Laboratory Shift Report

dated September 8, 2016 (Bates numbered CPF2055446).

       24.    Attached as Exhibit 22 is a true and correct copy of a Laboratory Shift Report

dated November 27, 2015 (Bates numbered CPF1717891).

       25.    Attached as Exhibit 23 is a true and correct copy of an e-mail exchange between

David Chapman and Travis Appling dated May 12, 2016 (Bates numbered CPF1719560).

       26.    Attached as Exhibit 24 is a true and correct copy of CPF1183880.

       27.    Attached as Exhibit 25 is a true and correct copy of a letter from Pack Leader Pet

Products (Pty) Ltd. to Champion Petfoods LP and its consultant, Advertising Standards Authority

of South Africa (Bates numbered CPF2047936).

                                               7
      28.    Attached as Exhibit 26 is a true and correct copy of an e-mail exchange between

Brendan Mitchell of Northern Pelagic Group, LLC (“NORPEL”) and Amanda Flowers dated

between September 2017 and November 2017 (Bates numbered CPF0256512).

      29.    Attached as Exhibit 27 is a true and correct copy of a Quality Assurance Product

Release Form dated October 7, 2017 (Bates numbered CPF0359399) (showing Acana Sport Dog

manufactured with regrinds made on February 6, 2013). THIS DOCUMENT IS BEING FILED

AS RESTRICTED.

      30.    Attached as Exhibit 28 is a true and correct copy of a Quality Assurance Product

Release Form dated October 7, 2011 (Bates numbered CPF0353461) (showing Orijen Adult

manufactured with regrinds made on December 23, 2012). THIS DOCUMENT IS BEING

FILED AS RESTRICTED.

      31.    Attached as Exhibit 29 is a true and correct copy of a Quality Assurance Product

Release Form dated February 17, 2015 (Bates numbered CPF0537694). THIS DOCUMENT IS

BEING FILED AS RESTRICTED.

      32.    Attached as Exhibit 30 is a true and correct copy of a Quality Assurance Product

Release Form dated February 17, 2015 (Bates numbered CPF0551343). THIS DOCUMENT IS

BEING FILED AS RESTRICTED.

      33.    Attached as Exhibit 31 is a true and correct copy of a February 2018 e-mail

exchange between Chinedu Ogbonna and Jaimi Seutter (Bates numbered CPF1768703).

      34.    Attached as Exhibit 32 is a true and correct copy of an October 2013 e-mail

exchange between Jeff Johnston and Frank Burdzy (Bates numbered CPF1295272).

      35.    Attached as Exhibit 33 is a true and correct copy of an External Memorandum

from Exponent to Champion, dated May 11, 2018, Subject: Privileged and Confidential –



                                            8
Potential exposure to pentobarbital in dog food – REVIEW DRAFT (Bates numbered

CPF2120224).

       36.     Attached as Exhibit 34 is a true and correct copy of JBS0007485 (testing reports

for samples dated November 22, 2017, January 18, 2018, and February 12, 2018). THIS

DOCUMENT IS BEING FILED AS RESTRICTED.

       37.     Attached as Exhibit 35 is a true and correct copy of the Product Master Document

(“MD”) for DogStar Acana Regionals Meadowlands (Bates numbered CPF1822288). THIS

DOCUMENT IS BEING FILED AS RESTRICTED.

       38.     Attached as Exhibit 36 is a true and correct copy of a Team USA Report dated

August 2017 (Bates numbered CPF1813063). THIS DOCUMENT IS BEING FILED AS

RESTRICTED.

       39.     Attached as Exhibit 37 is a true and correct copy of the Kentucky Greyhound

Project Ingredient Master Tracking Spreadsheet dated March 7, 2015 (Bates numbered

CPF0227776). THIS DOCUMENT IS BEING FILED AS RESTRICTED.

       40.     Attached as Exhibit 38 is a true and correct copy of a Product Authenticity Risk

Assessment (Bates numbered CPF1941300). THIS DOCUMENT IS BEING FILED AS

RESTRICTED.

       41.     Attached as Exhibit 39 is a true and correct copy of the Total Diet Study: Elements

Results Summary Statistics, Market Baskets 2006 through 2013 published by the FDA on April

15, 2014 and revised in 2017, available at https://www.fda.gov/media/77948/download. A

careful reading of the study suggests that a majority of the samples tested for individual heavy

metals resulted in non-detect findings (i.e. it appears that 671 of the 824 samples tested non-

detect for mercury (81.4%); 7,230 of the 8,193 samples tested non-detect for arsenic (88.2%);



                                               9
3,030 of the 8,193 samples tested non-detect for cadmium (36.9%); and 7,754 of the 8,804

samples tested non-detect for lead (88%).

       42.    Attached as Exhibit 40 is a true and correct copy of excerpts from the Deposition

of Peter Muhlenfeld taken on December 4, 2018.

       43.    Attached as Exhibit 41 is a true and correct copy of excerpts from the Deposition

of Bonnie Gerow taken on December 5, 2018.

       44.    Attached as Exhibit 42 is a true and correct copy of excerpts from the Deposition

of Julie Washington taken on December 5, 2018.

       45.    Attached as Exhibit 43 is a true and correct copy of excerpts from the Rule

30(b)(6) Deposition of Christopher Milam taken on November 28, 2018.

       46.    Attached as Exhibit 44 is a true and correct copy of excerpts from the Rule

30(b)(6) Deposition of Jim Wagner taken on April 3, 2019.

       47.    Attached as Exhibit 45 is a true and correct copy of excerpts from the Deposition

of Jonathan Ellison taken on October 22, 2018 in the matter of Loeb v. Champion Petfoods USA,

Inc, No. 18-cv-494-JBS (E.D. Wis.).

       48.    Attached as Exhibit 46 is a true and correct copy of excerpts from the Deposition

of Scott Weaver taking on June 12, 2019.

       49.    Attached as Exhibit 47 is a true and correct copy of a December 2014 e-mail

exchange between various Champion employees (Bates numbered CPF1177144).

       50.    Attached as Exhibit 48 is a true and correct copy of an Excel spreadsheet related

to CPF’s suppliers (Bates numbered CPF2074587). THIS DOCUMENT IS BEING FILED AS

RESTRICTED.

       51.    Attached as Exhibit 49 is a true and correct copy of an Excel spreadsheet related

to CPF’s suppliers (CPF2117241). THIS DOCUMENT IS BEING FILED AS RESTRICTED.

                                             10
       52.    Attached as Exhibit 50 is a true and correct copy of an e-mail exchange between

Peter Muhlenfeld and various Champion employees dated October 30, 2017 (Bates numbered

CPF1816222).

       53.    Attached as Exhibit 51 is a true and correct copy of the FDA Warning letter to

JBS (Apr. 23, 2019)



       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on September 30, 2019 in Minneapolis, Minnesota.



                                                     /s/ Rebecca A. Peterson
                                                     Rebecca A. Peterson




                                               11
